Title: To George Washington from Robert Morris, 21 December 1776
From: Morris, Robert
To: Washington, George



Sir
Philada Decemr 21st 1776

Notwithstanding there are several British Men of War cruising in our Bay, the Continental Sloop Independance Commanded by Lieutt Robinson has pushed through & got up here yesterday afternoon There is onboard 856 Blankets which were intended with many others now expected in, for the use of the new enlistments, but the inclement weather and the severe duty the Troops now under your Command have to perform Induces me to think, these Blankets shou’d be applyed to their use in this matter however you will please to Judge & act as you see fit, for I shall send them to the Camp for your orders so soon as the Weather will permit them to be landed. there is also arrived in this Sloop a quantity of Cloths which I shall put into the hands of Mr Mease Commissary to have made up immediately. there is also 919 Muskets onboard these I suppose you do not want, and I will send them out of Town to the other Stores unless you signify a desire for any other application of them. I have the pleasure to inform you that Mr Deane in his letters of the 30th Septr recd by this Sloop, says he looks upon a French War as inevitable. He expects to furnish us with ample supplys for 30 thousand Men & a Noble train of Artillery Mortars &c. so that, if you can but drive our Enemies back to New York for this Winter, we may hope for much better things next Spring than we have experienced of late.
I find my presence so necessary here in several departments that I shall stay as long as I can with safety, but as I am possessed of Publick

papers that must never fall into the hands of the Enemy I shou’d be glad of a line from you whenever you think it wou’d be best for me to retire, and if you have any Commands here in which I can be serviceable, be assured of my ready attention, your several dispatches to Congress have passed through my hands & I have informed them fully of such things as have come to my knowledge respecting Publick matters.
Poor Lee, I pity him exceedingly & feel much for the Publick loss in him, Shou’d you hear any thing of the Treatment he meets with I shou’d thank you or Mr Tilghman for a line on that Subject, I fear he will meet with insupportable Insults & if so his situation must be worse than that of the Damn’d. I have been told to day that you are preparing to Cross into the Jerseys I hope it may be true & promise myself Joyfull tidings from Your expedition, You have my sincere prayers for Success as nothing wou’d give me greater pleasure than to hear of such ocurrences as your exalted merit deserves. I have the honor to remain Your Excellencys Most obedt hble servt

Robt Morris

